DETAILED ACTION
	Claims 1, 2 and 5-8 are currently pending in the instant application.  Claims 1, 2, and 6-8 are rejected.  Claim 5, while being allowable, does not comply with the requirements of 37 CFR 1.121(c) because the claim has been amended without providing the proper markings to indicate the changes that have been made relative to the immediate prior version of the claims.  While claim 5 has been considered on the merits, please provide a properly amended claim 5 in compliance with 37 CFR 1.121(c) in response to this office action.  See, for example, the previous version of claim 5 of 6/7/2021:

    PNG
    media_image1.png
    100
    638
    media_image1.png
    Greyscale

compared to the current amended claim 5: 
    PNG
    media_image2.png
    134
    702
    media_image2.png
    Greyscale

  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 3 December 2021 and 21 November 2021 have been entered.
Election/Restrictions
Applicant’s election without traverse of Group I and the species (46) methyl 3 –(3-(4-(2,4,4-trimethylpentan-2-yl)phenoxy)propanamido)benzoate in the reply filed on 9 December 2020 has been previously acknowledged.
According to MPEP 803.02, the examiner has previously determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore, the search and examination has been extended to the entirety of claim 5, which also appears allowable, and further to the compound:

    PNG
    media_image3.png
    241
    567
    media_image3.png
    Greyscale
,  
    PNG
    media_image4.png
    241
    567
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    172
    441
    media_image5.png
    Greyscale
,  and 
    PNG
    media_image6.png
    172
    441
    media_image6.png
    Greyscale

which are not allowable.

Response to Amendment and Arguments
Applicant's amendment and arguments filed 21 November 2021 have been fully considered and entered into the instant application.  Applicant’s amendment has overcome the objection to claim 5; has overcome the 35 USC 112 rejection; and has overcome the 35 USC 102 rejection.  In regards to applicant’s arguments that Lee fails to provide motivation to modify the prior art compounds.  This argument is not persuasive as Lee provides the compound of example 8 has antitumor efficacy, column 2, lines 60-65.  Also IC50 data is found on column 16 for example 8.  For newly applied compound of example 22, IC50 data is found on column 18.  Therefore, one would be motivated to modify the prior art compounds as it is well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results.  In re Wood, 199 U.S.P.Q. 137 (C.C.P.A. 1978) and In re Lohr, 137 U.S.P.Q. 548, 549 (C.C.P.A. 1963).  The motivation to make the claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (ie., an anti-cancer).  Therefore, the instant claimed compounds would have been suggested to one skilled in the art.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,394,799.
US Patent No. 8,394,799 discloses the compound of example 8 on column 44:

    PNG
    media_image7.png
    237
    412
    media_image7.png
    Greyscale


This compound is disclosed with antitumor efficacy, column 2, lines 60-65.  IC50 data is provided on column 16.  Column 50 provides example 22: 
    PNG
    media_image8.png
    221
    422
    media_image8.png
    Greyscale
.  This compound is disclosed with antitumor efficacy, column 2, lines 60-65.  Column 18 provides IC50 values for example 22.  These compounds correspond to compounds of the instant invention, such as compound (1) of claim 6: 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 or 
    PNG
    media_image10.png
    176
    154
    media_image10.png
    Greyscale
or 
    PNG
    media_image11.png
    152
    156
    media_image11.png
    Greyscale
wherein R3 is methyl and R4 and R6 are methyl, which are differing only by a hydrogen versus a methyl at applicant’s position R4 or R6
  In regards to the instant product claims with intended use, see claims 7 and 8, the ‘799 patent discloses the compounds are anticancer compounds, column 2, lines 60-65.  Additionally, a recitiation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  An intended use generally is not limiting 
As the only difference between the prior art and the claims at issue is one of hydrogen versus methyl, the claims are considered obvious as one would be motivated to modify the prior art compounds as it is well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results.  In re Wood, 199 U.S.P.Q. 137 (C.C.P.A. 1978) and In re Lohr, 137 U.S.P.Q. 548, 549 (C.C.P.A. 1963).  The motivation to make the claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (ie., an anti-cancer).  Therefore, the instant claimed compounds would have been suggested to one skilled in the art.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					30 March 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600